DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bish et al. (US 2015/0355837).
Consider claim 7, Bish et al. discloses a system comprising: memory; and processing circuitry coupled to the memory, the memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to: monitor I/O operations directed to a storage object in a data storage system; in response to the said monitoring, determine a measure of I/O trend relating to the storage object, wherein determining the measure of I/O trends includes one or more of: periodically requesting I/O statistics; evaluating trends of temperature changes for each slice of storage, wherein evaluating the trends includes detecting a rate of increase or decrease of the monitored I/O operations; estimating an effect of slice placement based on a duration between maintenance windows; and -4 -EMC IP Holding Company LLC et al. Application No. 16/186,104 based on the measure of I/O trend, migrate data associated with the storage object from one tier of storage to another tier of storage in the data storage system during at least one of a plurality of pre-determined periodic dedicated maintenance windows (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], the activity of data is monitored, patterns are determined over time intervals and data is migrated due to this activity and also migrated in anticipated of future activity based on these patterns. Temperature changes in data blocks (slices of storage) are tracked, heat maps are generated and indicate temperature changes over time. In Bish et al., data is specifically migrated in anticipation of future temperature activity and the data is migrated in advance to maintain system performance and therefore the time when data is migrated is considered a time window to maintain system performance. For example if it is known that at the end of the work day, certain pieces of data will become cold, that data is migrated in a pre-defined window of time before the end of the work day in anticipated. This is considered to meet a maintenance window including a pre-defined time window. As for the new limitation, Bish et al. teaches that heat maps are generated that indicate the temperature of the data blocks across different time intervals. These heat maps are compared to identify temperature patterns that may occur over time (abstract). Further Bish et al. states the hotness and coldness of data may be continually monitored ([0035]). ([0051]) also describes identify changes in heat maps that occur over time. Therefore Bish et al. does teach evaluating trends to detect a rate of increase or decrease of monitored I/O operations.).
Consider claim 8, Bish et al. discloses the system as claimed in Claim 7, wherein the measure of I/O trend describes a rate of increase or decrease of I/O operations relating to the storage object (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], I/O trends are measured and show increases and decreases in activity.).
Consider claim 9, Bish et al. discloses the system as claimed in Claim 7, wherein migrating data associated with the storage object comprises determining to migrate the data based on a temperature of the data - 21 -Patent ApplicationDocket Number: 110238EMC CONFIDENTIALdescribing an amount of activity in connection with the data and the measure of I/O trend (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], the temperature of the data is used to determine migration.)
Consider claim 10, Bish et al. discloses the system as claimed in Claim 7, wherein the data storage system is configured to migrate data during pre-defined time windows; and wherein migrating the data associated with the storage object, comprises: determine a temperature of the data describing an amount of activity in connection with the data; determine an amount of time to elapse before a future time window; determine a potential temperature of the data at the future time window based on the temperature, the amount of time, and the measure of I/O trend; and based on the potential temperature, determine whether to migrate the data to the other tier before the future time window (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], patterns are determined as to when data will likely become hot/cold using heatmaps and data is preemptively migrated to be in the appropriate tier of storage before the data will become hot/cold.).
Consider claim 11, Bish et al. discloses the system as claimed in Claim 10, wherein determining whether to migrate the data before the future time window comprises comparing the potential temperature of the data associated with the storage object and a temperature or a potential temperature associated with one or more other storage objects at the future time window (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], correlations between data is determined to know when particular pieces of data need to be migrated.).
Consider claim 12, Bish et al. discloses the system as claimed in Claim 10, wherein determining whether to migrate the data before the future time window comprises comparing the potential temperature of the data associated with the storage object and a threshold associated with the other tier in order to determine whether to migrate the data to the other tier (abstract, [0034], [0035], [0037], [0038], [0040]-[0044], [0054], each tier is assigned a temperature.).
Claims 1-6 are the method claims of the system claims 7-12
Claims 13-18 are the computer program product claims of the system claims 7-12 above and are rejected in the same manner using the same rationale.

Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. The applicant argument that Bish et al. does not teach the limitation “wherein evaluating the trends includes detecting a rate of increase or decrease of the monitored I/O operations”, stating: Bish's method does not calculate the rate at which a data block's temperature increases/decreases between time windows.
However, as stated in the previous “response to arguments” section and in the claim rejections above. The claims require a detection of a rate of increase and decrease of the monitored I/O operations and Bish et al. teaches monitoring I/O operations over time to detect the increase and decrease of these operations over time and therefore detects that a rate of change has occurred when data becomes hot or cold.
Further, the claim language states that this limitation is one of one or more ways to measure I/O trend and isn’t actually required to meet the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136